DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 16 and 17 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inoue et al. (CA 2594857 A1~hereinafter “Inoue”).
Regarding claim 1, Inoue discloses (in at least fig. 1) an apparatus, comprising: a substrate (6; [0017]; [0073]) having a surface; and a transparent semiconductor photocatalyst layer ([0073]) secured to the surface of the substrate, wherein the transparent semiconductor photocatalyst layer includes titanium oxide ([0073]; abstract); and a component selected from a fluorescent dye, ultra-fine glitter, indium tin oxide, aluminum zinc oxide, and/or silver nitrate ([0017; i.e. indium tin oxide).
Regarding claims 2-3 and 5-6,  Inoue does not expressly disclose the component is a fluorescent dye, ultra-fine glitter, aluminum zinc oxide and silver nitrate. However, Inoue discloses (in at least [0017]) a component selected from indium tin oxide. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the indium tin oxide component of Inoue with one of a fluorescent dye, ultra-fine glitter, aluminum zinc oxide and silver nitrate instead of an indium tin oxide, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding claim 4, Inoue discloses (in at least [0017]) the component is indium tin oxide.
Regarding claim 7,  Inoue discloses (in at least [0017]) the substrate is a transparent material selected from glass, fused quartz and plastic.
Regarding claim 16, Inoue discloses (in at least abstract; [0008]) the transparent semiconductor photocatalyst layer further includes a photocatalyst selected from ZnO, SrTiO.sub.3, CdS, CdO, CaP, InP, In.sub.2O.sub.3, CaAs, BaTiO.sub.3, K.sub.2NbO.sub.3, Fe.sub.2O.sub.3, Ta.sub.2O.sub.5, WO.sub.3, SaO.sub.2, Bi.sub.2O.sub.3, NiO, Cu.sub.2O, SiC, SiO.sub.2, MoS.sub.2, MoS.sub.3, InPb, RuO.sub.2, and/or CeO.sub.2.
Regarding claim 17,  Inoue discloses (in at least abstract; [0008]) the titanium oxide is in the form of TiO.sub.2.

Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Miyauchi (JP: 2009-12444 A1). 
Regarding claim 1, Miyauchi discloses (in at least fig. 1 and examples) an apparatus, comprising: a substrate (see at least fig. 1) having a surface; and a transparent semiconductor photocatalyst layer (see fig. 1; i.e. the titanium oxide fine particles layer) secured to the surface of the substrate, wherein the transparent semiconductor photocatalyst layer includes titanium oxide (see at least fig. 1 and abstract); and a component selected from a fluorescent dye, ultra-fine glitter, indium tin oxide, aluminum zinc oxide, and/or silver nitrate (i.e. a platinum complex that can absorb visible light, cadmium sulfide, and a dye may be combined).
Regarding claim 2, Miyauchi discloses (in at least fig. 1 ) the component is a fluorescent dye (i.e. a platinum complex that can absorb visible light, cadmium sulfide, and a dye may be combined).
Regarding claims 3, 5, and 6, Miyauchi does not expressly disclose the component is ultra-fine glitter, aluminum zinc oxide, silver nitrate.
Miyauchi discloses a platinum complex that can absorb visible light, cadmium sulfide, and a dye may be combined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider replacing the dye component of Miyauchi with one of an ultra-fine glitter, aluminum zinc oxide and silver nitrate instead of an indium tin oxide, since it has been held that simple substitution of one known element for another to obtain predictable results is obvious. Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. 
Regarding claim 4, Miyauchi discloses (in at least fig. 1)  the component is indium tin oxide (i.e. a glass substrate coated with indium -tin oxide (ITO)).
Regarding claim 7, the substrate is a transparent material selected from glass, fused quartz and plastic (i.e. a glass substrate).
Regarding claim 8, Miyauchi discloses a light-emitting element disposed adjacent to the substrate to direct light through the transparent substrate material to the transparent semiconductor photocatalyst layer (i.e. As a light source for exciting the titanium oxide fine particles contained in the laminate of the present invention, for example, black light, sterilization lamp, low-pressure mercury lamp, high-pressure mercury lamp, xenon lamp, mercury-xenon lamp, halogen lamp, metal halide lamp, LED (White, blue, green, red), laser light, sunlight, and the like can be suitably used).
Regarding claim 9, Miyauchi discloses the light-emitting element is selected from a light-emitting diode and an incandescent filament (i.e. As a light source for exciting the titanium oxide fine particles contained in the laminate of the present invention, for example, black light, sterilization lamp, low-pressure mercury lamp, high-pressure mercury lamp, xenon lamp, mercury-xenon lamp, halogen lamp, metal halide lamp, LED (White, blue, green, red), laser light, sunlight, and the like can be suitably used).
Regarding claim 10, Miyauchi discloses a binder layer secured between the surface of the substrate and the transparent semiconductor photocatalyst layer (i.e. a binder component may be contained in the coating).
Regarding claim 11, Miyauchi discloses the binder layer is transparent and the substrate is transparent (i.e. a binder component, the strength of the coating film and the adhesion to the substrate can be improved).
Regarding claim 12, Miyauchi discloses a light-emitting element disposed adjacent to the substrate to direct light through the transparent substrate and through the transparent binder layer to the transparent semiconductor photocatalyst layer, wherein the light-emitting element is selected from a light-emitting diode and an incandescent filament (i.e. As a light source for exciting the titanium oxide fine particles contained in the laminate of the present invention, for example, black light, sterilization lamp, low-pressure mercury lamp, high-pressure mercury lamp, xenon lamp, mercury-xenon lamp, halogen lamp, metal halide lamp, LED (White, blue, green, red), laser light, sunlight, and the like can be suitably used).
Regarding claim 13, Miyauchi discloses (in at least fig. 1C) the binder layer includes titanium oxide.
Regarding claim 14, Miyauchi discloses (in at least fig. 1) the binder layer includes an inorganic binder selected from water glass, colloidal silica, and cement (i.e.  The binder component may contain at least one of inorganic substances such as amorphous silica, alumina, zirconia).
Regarding claim 15, Miyauchi discloses (in at least fig. 1) the binder layer includes an organic binder selected from fluoropolymers and silicone polymers (i.e. The binder component may contain at least one of an organic substances such as fluorine resin, acrylic resin, and silicone resin). 
Regarding claim 16, Miyauchi discloses the transparent semiconductor photocatalyst layer further includes a photocatalyst selected from ZnO, SrTiO.sub.3, CdS, CdO, CaP, InP, In.sub.2O.sub.3, CaAs, BaTiO.sub.3, K.sub.2NbO.sub.3, Fe.sub.2O.sub.3, Ta.sub.2O.sub.5, WO.sub.3, SaO.sub.2, Bi.sub.2O.sub.3, NiO, Cu.sub.2O, SiC, SiO.sub.2, MoS.sub.2, MoS.sub.3, InPb, RuO.sub.2, and/or CeO.sub.2 (i.e. an inorganic compound, tungsten oxide, zinc oxide, niobium oxide, vanadium oxide, or the like can be preferably used).
Regarding claim 17, Miyauchi discloses (abstract) the titanium oxide is in the form of TiO.sub.2. 
Regarding claims 18 and 20, Miyauchi discloses (in at least fig. 1; the whole reference) a formulation for forming a photocatalyst coating on a substrate (see fig. 1), comprising: an aqueous mixture of titanium oxide and a sodium hydroxide solution (i.e. As a method for producing a bipyramidal anatase-type titanium oxide fine particle according to the present invention, it is preferable to use a titanic acid nanotube as a starting material and perform a hydrothermal reaction in an aqueous solution containing at least one of urea or thiourea. Can be manufactured. The starting material can be obtained, for example, by hydrothermally treating titanium oxide particles in an aqueous sodium hydroxide solution. The starting material is made of nanotubes having a structure in which a titanic acid sheet is scrolled, and protons and sodium ions may be contained between the sheets.
As a more preferable method for producing the bipyramidal anatase-type titanium oxide fine particles according to the present invention, the pH of the aqueous solution containing thiourea is 2 or more and the hydrothermal treatment temperature is 150 ° C. or more), wherein the aqueous mixture further includes a fluorescent dye, ultra-fine glitter, indium tin oxide, aluminum zinc oxide, and/or silver nitrate (i.e. a platinum complex that can absorb visible light, cadmium sulfide, and a dye may be combined).
Miyauchi does not expressly disclose an amorphous titanium peroxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to replace the titanium sodium hydroxide solution of Miyauchi with an amorphous titanium peroxide in order to obtain the desired characteristics. Furthermore, it has been held that simple substitution of one known element for another to obtain predictable results is obvious.
Regarding claim 19, Miyauchi discloses the aqueous mixture has a pH in a range from about 7.5 to about 9.5 and the titanium oxide has a particle size in a range from about 8 to about 20 nanometers (i.e.  since the pH at the isoelectric point on the surface of titanium oxide is about 6, the pH of the solvent of the dispersion is preferably 4 or less or 8 or more in order to improve dispersibility. In order to further improve dispersibility, the dispersion may be stirred or sonicated; the spherical particles having a primary particle size of 7 nm and a secondary particle size of 20 to 30 nm; see claim 5).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye (Seye) Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/             Primary Examiner, Art Unit 2875